Citation Nr: 1820742	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  11-04 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Board notes that this matter was previously before the Board, and, in March 2014, July 2016, and September 2017, these matters were remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for the residuals of a TBI.  In a February 2018 appellate brief, Veteran's representative claimed that the Veteran needed a new VA examination in order to adequately evaluate the severity of the Veteran's residuals of a TBI.  The Veteran was provided with a VA examination in July 2010 evaluating the severity of his residuals of a TBI, but the record does not clearly indicate that the examination was completed by a psychiatrist, psychologist, or neurologist.  The Veteran has been provided additional VA examinations for conditions that could be related to and even intertwined with his residuals of a TBI including headaches and an acquired psychiatric disorder, but the Veteran has not been provided a subsequent TBI examination.  As such, this is sufficient to trigger VA's duty to assist, and this matter must be remanded for a new VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Copies of pertinent updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, arrange to provide the Veteran with a VA examination to determine the manifestations and severity of his residuals of a TBI.  The examination should address the following concerns:

2a.  Please list any and all symptomology that has resulted from the Veteran's previously service-connected TBI.

2b.  Please categorize these symptoms into the following categories: 1. memory, attention, concentration, executive functions; 2. judgment; 3. social interaction; 4. orientation; 5. motor activity; 6. visual spatial orientation; 7. subjective symptoms; 8. neurobehavioral effects; 9. communication; and 10. consciousness.

2c.  What, if any, symptomology identified as related to the Veteran's TBI can be distinguished from the symptoms of the Veteran's previously service-connected disabilities including his acquired psychiatric disorder and his migraines?  Why?

2d.  What, if any, symptomology identified as related to the Veteran's TBI are intertwined with the Veteran's previously service-connected disabilities including his acquired psychiatric disorder and his migraines?  Why?

3.  Then, readjudicate the Veteran's claim for an increased disability rating for the residuals of a TBI.  This consideration should also include whether the Veteran should have a separate compensable disability rating for residuals of a TBI or whether the Veteran's symptomology from his residuals of a TBI have been adequately compensated for by his disability ratings for an acquired psychiatric disorder and headaches.

4.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

